Journal Entries (1836): Journal 5: (1) Motion for alimony *p. 126; (2) motion to discharge writs of injunction and ne exeat *p. 133; (3) rule for alimony and expenses of suit *p. 143.
Papers in File: (i) Bill of complaint, allowance of ne exeat and injunction; (a) writ of ne exeat and return; (3) writ of injunction and return; (4) motion for alimony; (5) copy of rule for alimony, etc.; proof of service; (6) writ of subpoena and return; (7) motion for commitment for contempt; (8) brief upon motion for alimony and upon cross motion to dissolve injunction, etc.; (9) affidavit of Charles Peltier; (10) motion to vacate order for alimony; (11) affidavit of William Woodbridge; (12) petition of Charles Peltier; (13) motion for continuance; (14) affidavit of John Winder re nonpayment of alimony.
Chancery Case 229 of 1836.